Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

TPG RE FINANCE TRUST, INC.

AND

PE HOLDER, L.L.C.

DATED AS OF May 28, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I EFFECTIVENESS

     1     

Section 1.1.

  

Effectiveness

     1  

ARTICLE II DEFINITIONS

     1     

Section 2.1.

  

Definitions

     1     

Section 2.2.

  

Other Interpretive Provisions

     5  

ARTICLE III REGISTRATION RIGHTS

     6     

Section 3.1.

  

Demand Registration

     6     

Section 3.2.

  

Shelf Registration

     8     

Section 3.3.

  

Piggyback Registration

     12     

Section 3.4.

  

Lock-Up Agreements.

     13     

Section 3.5.

  

Underwritten Offerings

     20     

Section 3.6.

  

No Inconsistent Agreements; Additional Rights

     22     

Section 3.7.

  

Registration Expenses

     22     

Section 3.8.

  

Marketability

     22     

Section 3.9.

  

Indemnification

     23     

Section 3.10.

  

Rules 144 and 144A and Regulation S

     25     

Section 3.11.

  

Existing Registration Statements

     26  

ARTICLE IV MISCELLANEOUS

     26     

Section 4.1.

  

Authority; Effect

     26     

Section 4.2.

  

Notices

     27     

Section 4.3.

  

Termination and Effect of Termination

     28     

Section 4.4.

  

Permitted Transferees

     28     

Section 4.5.

  

No Waiver; Cumulative Remedies

     28     

Section 4.6.

  

Amendments

     29     

Section 4.7.

  

Governing Law

     29     

Section 4.8.

  

Consent to Jurisdiction

     29     

Section 4.9.

  

WAIVER OF JURY TRIAL

     29     

Section 4.10.

  

Merger; Binding Effect, Etc

     30     

Section 4.11.

  

Counterparts

     30     

Section 4.12.

  

Severability

     30     

Section 4.13.

  

No Recourse

     30  

 

 

i



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, this “Agreement”), dated as of May May 28,
2020, is made by and between TPG RE Finance Trust, Inc., a Maryland corporation
(the “Company”), and PE Holder, L.L.C., a Delaware limited liability company
(“Starwood”). Starwood and any other party that may become a party hereto
pursuant to Section 4.4 are referred to collectively as the “Stockholders” and
each individually as a “Stockholder”.

RECITALS

1.    The Company has entered into an Investment Agreement, dated as of the date
hereof (as amended from time to time, the “Investment Agreement”), with Starwood
pursuant to which the Company is selling to Starwood, and Starwood is purchasing
from the Company, among other things, warrants to purchase up to 15,000,000
shares of the Company’s Common Stock (the “Warrants” and the shares of Common
Stock underlying the Warrants, the “Warrant Shares”) as evidenced by that
certain Warrant Agreement, dated as of the date hereof (the “Warrant
Agreement”), by and between the Company and Starwood, in each case at the times
and in the amounts set forth in the Investment Agreement and the Warrant
Agreement.

2.    The Investment Agreement provides that the Company and Starwood will enter
into a registration rights agreement.

3.    The parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements regarding registration
rights.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

EFFECTIVENESS

Section 1.1.    Effectiveness. This Agreement shall become effective upon the
date first written above.

ARTICLE II

DEFINITIONS

Section 2.1.    Definitions. As used in this Agreement, the following terms
shall have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company:
(i) would be required to be made in any Registration Statement filed with the
SEC by the Company so that such Registration Statement, from and after its
effective date, does not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) would not be required to be made at such
time but for the filing, effectiveness or continued use of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise, (b) any investment fund advised or managed by, or under common
control with, such Person, or (c) with respect to any natural Person, any Member
of the Immediate Family of such natural person, provided that the Company and
each of its subsidiaries shall be deemed not to be Affiliates of any
Stockholder.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Company” shall have the meaning set forth in the Recitals.

“Demand Notice” shall have the meaning set forth in Section 3.1.3.

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

“Demand Registration Request” shall have the meaning set forth in
Section 3.1.1(a).

“Demand Registration Statement” shall have the meaning set forth in
Section 3.1.1(c).

“Demand Suspension” shall have the meaning set forth in Section 3.1.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Existing RRA” means that certain Registration Rights Agreement, dated as of
December 15, 2014 by and between the Company, TPG Holdings III, L.P., TPG/NJ
(RE) Partnership, L.P., Careit US Investments LP, the State Treasurer of the
State of Michigan, Custodian of the Michigan Public School, Employees’
Retirement System (State), Employees’ Retirement System (Michigan), State Police
Retirement System and Michigan Judges’ Retirement System, Nan Shan Life
Insurance Co., Ltd., Flourish Investment Corporation.

“Existing RRA Holders of Registrable Securities” means “Holders” as defined
under the Existing RRA of Existing RRA Registrable Securities.

“Existing RRA Registrable Securities” means “Registrable Securities” as defined
under the Existing RRA.

“FINRA” means the Financial Industry Regulatory Authority.

 

- 2 -



--------------------------------------------------------------------------------

“Holders” means Stockholders who then hold Registrable Securities under this
Agreement.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss” shall have the meaning set forth in Section 3.9.1.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“No Recourse Person” shall have the meaning set forth in Section 4.13.

“Participation Conditions” shall have the meaning set forth in Section
4.132.5(b).

“Permitted Transferee” shall have the meaning set forth in Section 4.4.

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

“Potential Takedown Participant” shall have the meaning set forth in
Section 3.2.5(b).

“Primary Shares” means shares of Common Stock that are issued in connection with
an investment asset acquisition, in the Company’s discretion, in lieu of the
Company making a primary share issuance and using the proceeds of such issuance
for such investment asset acquisition, and are granted registration rights by
the Company of Primary Shares hereunder.

“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered or sold in an Underwritten Public Offering, a number of such
shares equal to the aggregate number of Registrable Securities to be registered
or sold (excluding any shares to be registered or sold for the account of the
Company) multiplied by a fraction, the numerator of which is the aggregate
number of Registrable Securities held by such Holder, and the denominator of
which is the aggregate number of Registrable Securities held by all Holders
requesting that their Registrable Securities be registered or sold; provided
that for the purposes of any calculation pursuant to Section 3.3.2 related to a
transaction pursuant to which the Existing RRA Holders of Registrable Securities
have the right to be included, the Existing RRA Registrable Securities to be
registered or sold shall be included in the numerator and the denominator of the
foregoing formula as applicable.

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and

 

- 3 -



--------------------------------------------------------------------------------

supplements, and all other material incorporated by reference in such
prospectus, and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means a public offering and sale for cash of Common Stock
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

“Registrable Securities” means (i) all Warrant Shares held by a Holder upon the
exercise of the Warrants and (ii) all shares of capital stock or other equity
securities directly or indirectly issued or then issuable with respect to the
Warrant Shares by way of stock dividend or stock split, or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (w) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been
Transferred pursuant to Rule 144, (y) such Holder is able to immediately
distribute such securities publicly without any restrictions on transfer
(including without application of paragraphs (c), (d), (e), (f) and (h) of Rule
144), as reasonably determined by the Holder, or (z) such securities shall have
ceased to be outstanding.

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Warrant Shares under a Registration Statement. The terms
“register,” “registered” and “registering” shall have correlative meanings.

“Registration Expenses” shall have the meaning set forth in Section 3.7.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shelf Period” shall have the meaning set forth in Section 3.2.3.

 

- 4 -



--------------------------------------------------------------------------------

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

“Shelf Registration Notice” shall have the meaning set forth in Section 3.2.2.

“Shelf Registration Request” shall have the meaning set forth in
Section 3.2.1(a).

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.2.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.2.4.

“Shelf Takedown Notice” shall have the meaning set forth in Section 3.2.5(a).

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.5(a).

“Starwood” shall have the meaning set forth in the preamble.

“Stockholder” shall have the meaning set forth in the preamble.

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise.

“Transferred” shall have a correlative meaning.

“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“Warrant” shall have the meaning set forth in the Recitals.

“Warrant Shares” shall have the meaning set forth in the Recitals.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 2.2.    Other Interpretive Provisions. In addition to the definitions
referred to or set forth below in this Article II:

 

  (a)

The words “hereof”, “herein”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular Section or provision of this
Agreement, and references to a particular Section of this Agreement include all
subsections thereof;

 

- 5 -



--------------------------------------------------------------------------------

  (b)

The word “including” is not limiting and means “including, without limitation;”

 

  (c)

Definitions are equally applicable to both nouns and verbs and the singular and
plural forms of the terms defined;

 

  (d)

The masculine, feminine and neuter genders shall each be deemed to include the
other; and

 

  (e)

The section and subsection headings in this Agreement are for convenience in
reference only and shall not be deemed to alter or affect the interpretation of
any provisions hereof.

ARTICLE III

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

Section 3.1.    Demand Registration.

Section 3.1.1.    Request for Demand Registration.

 

  (a)

Each Stockholder (together with its Affiliates) shall have the right to make up
to three written requests (a “Demand Registration Request”) to the Company for
Registration of all or part of the Registrable Securities held by such
Stockholder (together with its Affiliates). Any such Registration pursuant to a
Demand Registration Request shall hereinafter be referred to as a “Demand
Registration.”

 

  (b)

Each Demand Registration Request shall specify (x) the kind and aggregate amount
of Registrable Securities to be registered, and (y) the intended method or
methods of disposition thereof.

 

  (c)

Upon receipt of a Demand Registration Request, the Company shall as promptly as
practicable file a Registration Statement (a “Demand Registration Statement”)
relating to such Demand Registration, and use its reasonable best efforts to
cause such Demand Registration Statement to be promptly (but in any event within
90 days) declared effective under the Securities Act; provided, that if the
Company is a WKSI, the Company shall use its reasonable best efforts to cause
the Demand Registration Statement to become effective under the Securities Act
within 60 days.

Section 3.1.2.    Limitation on Demand Registrations. The Company shall not be
obligated to take any action to effect any Demand Registration if a Demand
Registration was

 

- 6 -



--------------------------------------------------------------------------------

declared, or, if the Company is a WKSI, became, effective or an Underwritten
Shelf Takedown was consummated within the preceding 90 days (unless otherwise
consented to by the Company).

Section 3.1.3.    Demand Notice. Promptly upon receipt of a Demand Registration
Request pursuant to Section 3.1.1 (but in no event more than two Business Days
thereafter), the Company shall deliver a written notice (a “Demand Notice”) of
any such Demand Registration Request to all other Holders and the Demand Notice
shall offer each such Holder the opportunity to include in the Demand
Registration that number of Registrable Securities as each such Holder may
request in writing. Subject to Section 3.1.7, the Company shall include in the
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within five Business
Days after the date that the Demand Notice was delivered.

Section 3.1.4.    Demand Withdrawal. Any Holder that has requested its
Registrable Securities be included in a Demand Registration pursuant to
Section 3.1.3 may withdraw all or any portion of its Registrable Securities
included in a Demand Registration from such Demand Registration at any time
prior to the effectiveness of the applicable Demand Registration Statement. Upon
receipt of a notice to such effect from all such Holder(s) with respect to all
of the Registrable Securities included by all such Holder(s) in such Demand
Registration, the Company shall cease all efforts to secure effectiveness of the
applicable Demand Registration Statement. A Demand Registration Request in
respect of which a Demand Registration Statement has been withdrawn in
accordance with this Section 3.1.4 will not count against the limits specified
in Sections 3.1.1 and 3.1.2 (x) for each Holder if such withdrawal follows a
Demand Suspension or (y) in all other cases, for each Holder that reimburses the
Company for such Holder’s Pro Rata Portion of the Registration Expenses (other
than registration and filing fees) incurred in connection with such Demand
Registration Statement promptly upon the Company’s request.

Section 3.1.5.    Effective Registration. The Company shall use reasonable best
efforts to cause the Demand Registration Statement to become effective and
remain effective for not less than 180 days (or such shorter period as will
terminate when all Registrable Securities covered by such Demand Registration
Statement have been sold or withdrawn), or, if such Demand Registration
Statement relates to an Underwritten Public Offering, such longer period as in
the opinion of counsel for the underwriter or underwriters a Prospectus is
required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer.

Section 3.1.6.    Delay in Filing; Suspension of Registration. If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension (i) more than once during any 12
month period or (ii) for a period exceeding 60 days on any one occasion. In the
case of a Demand Suspension, the Holders agree to suspend use of the applicable
Prospectus in connection with any sale or purchase, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above.
The Company shall immediately notify the Holders in writing upon the termination
of any Demand Suspension, amend or supplement the Prospectus, if necessary, so
it does not contain any untrue statement or omission and furnish to the Holders
such numbers of

 

- 7 -



--------------------------------------------------------------------------------

copies of the Prospectus as so amended or supplemented as the Holders may
reasonably request. The Company shall, if necessary, supplement or amend the
Demand Registration Statement, if required by the registration form used by the
Company for the Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of Registrable Securities that are included in such Demand Registration
Statement.

Section 3.1.7.    Priority of Securities Registered Pursuant to Demand
Registrations. If the managing underwriter or underwriters of a proposed
Underwritten Public Offering of the Registrable Securities included in a Demand
Registration advise the Company in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number that can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be, in the case of any Demand
Registration, (i) first, allocated to each Holder that has requested to
participate in such Demand Registration an amount equal to a number of such
shares equal to such Holder’s Pro Rata Portion (provided that any Registrable
Securities thereby allocated to a Holder that exceed the number of such
Registrable Securities that such Holder desires to include shall be reallocated
among the remaining requesting Holders who desire to include Registrable
Securities in a like manner) and (ii) second, and only if all the securities
referred to in clause (i) have been included, the number of other securities for
other holders that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect. In respect of any Holder that
has requested to participate in such Demand Registration, a Demand Registration
Request in respect of which the securities to be included in a Registration has
been modified in accordance with this Section 3.1.7 will not count against the
limits specified in Section 3.1.1 if fewer than 50 percent of the number of such
Registrable Securities that such Holder desired to include are allocated to such
Holder in accordance with clause (i).

Section 3.1.8.    Distribution Rights. In the event that a Holder requests to
participate in a Registration or participate in an Underwritten Shelf Takedown
pursuant to this Section 3.1 in connection with a distribution of Registrable
Securities to its partners or members, the Registration shall provide for resale
or participation by such partners or members, if requested by such Holder.

Section 3.2.    Shelf Registration.

Section 3.2.1.    Request for Shelf Registration.

 

  (a)

Upon the written request of a Stockholder from time to time (a “Shelf
Registration Request”), the Company shall promptly file with the SEC a shelf
Registration Statement pursuant to Rule 415 under the Securities Act (“Shelf
Registration Statement”) relating to the offer and sale of Registrable
Securities held by any Stockholders from time to time in accordance with the
methods of distribution elected by such Stockholders, and the Company shall use
its reasonable best efforts to cause such Shelf Registration Statement to
promptly (but in any event within 90 days) be declared effective under the
Securities Act; provided, that if the Company is a WKSI,

 

- 8 -



--------------------------------------------------------------------------------

  the Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to become effective under the Securities Act within 60
days. Any such Registration pursuant to a Shelf Registration Request shall
hereinafter be referred to as a “Shelf Registration.”

 

  (b)

If on the date of the Shelf Registration Request the Company is a WKSI, then the
Shelf Registration Request may request Registration of an unspecified amount of
Registrable Securities to be sold by unspecified Holders. If on the date of the
Shelf Registration Request the Company is not a WKSI, then the Shelf
Registration Request shall specify the aggregate amount of Registrable
Securities to be registered. The Company shall provide to the Stockholders the
information necessary to determine the Company’s status as a WKSI upon request.

Section 3.2.2.    Shelf Registration Notice. Promptly upon receipt of a Shelf
Registration Request (but in no event more than two Business Days thereafter (or
such shorter period as may be reasonably requested in connection with an
underwritten “block trade”)), the Company shall deliver a written notice (a
“Shelf Registration Notice”) of any such request to all other Holders, which
notice shall specify, if applicable, the amount of Registrable Securities to be
registered, and the Shelf Registration Notice shall offer each such Holder the
opportunity to include in the Shelf Registration that number of Registrable
Securities as each such Holder may request in writing. The Company shall include
in such Shelf Registration all such Registrable Securities with respect to which
the Company has received written requests for inclusion therein within five
Business Days (or such shorter period as may be reasonably requested in
connection with an underwritten “block trade”) after the date that the Shelf
Registration Notice has been delivered.

Section 3.2.3.    Continued Effectiveness. The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by Holders until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period, if any,
referred to in Section 4(a)(3) of the Securities Act and Rule 174 thereunder);
and (ii) the date as of which no Holder holds Registrable Securities (such
period of effectiveness, the “Shelf Period”). Subject to Section 3.2.4, the
Company shall be deemed not to have used its reasonable best efforts to keep the
Shelf Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Holders of the Registrable Securities covered thereby not being able to offer
and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law.

Section 3.2.4.    Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Holders, suspend use

 

- 9 -



--------------------------------------------------------------------------------

of the Shelf Registration Statement (a “Shelf Suspension”); provided, however,
that the Company shall not be permitted to exercise a Shelf Suspension (i) more
than once during any 12-month period, or (ii) for a period exceeding 60 days on
any one occasion. In the case of a Shelf Suspension, the Holders agree to
suspend use of the applicable Prospectus in connection with any sale or purchase
of, or offer to sell or purchase, Registrable Securities, upon receipt of the
notice referred to above. The Company shall immediately notify the Holders in
writing upon the termination of any Shelf Suspension, amend or supplement the
Prospectus, if necessary, so it does not contain any untrue statement or
omission and furnish to the Holders such numbers of copies of the Prospectus as
so amended or supplemented as the Holders may reasonably request. The Company
shall, if necessary, supplement or amend the Shelf Registration Statement, if
required by the registration form used by the Company for the Shelf Registration
Statement or by the instructions applicable to such registration form or by the
Securities Act or the rules or regulations promulgated thereunder or as may
reasonably be requested by any Holder.

Section 3.2.5.    Shelf Takedown.

 

  (a)

At any time the Company has an effective Shelf Registration Statement with
respect to a Stockholder’s Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, such
Stockholder may make a written request (a “Shelf Takedown Request”) to the
Company to effect a Public Offering, including an Underwritten Shelf Takedown,
of all or a portion of such Stockholder’s Registrable Securities that may be
registered under such Shelf Registration Statement, and as soon as practicable
the Company shall amend or supplement the Shelf Registration Statement as
necessary for such purpose.

 

  (b)

Promptly upon receipt of a Shelf Takedown Request (but in no event more than two
Business Days thereafter (or such shorter period as may be reasonably requested
in connection with an underwritten “block trade”)) for any Underwritten Shelf
Takedown, the Company shall deliver a notice (a “Shelf Takedown Notice”) to each
other Holder with Registrable Securities covered by the applicable Registration
Statement, or to all other Holders if such Registration Statement is
undesignated (each a “Potential Takedown Participant”). The Shelf Takedown
Notice shall offer each such Potential Takedown Participant the opportunity to
include in any Underwritten Shelf Takedown such number of Registrable Securities
as each such Potential Takedown Participant may request in writing. The Company
shall include in the Underwritten Shelf Takedown all such Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within five Business Days (or such shorter period as may be reasonably
requested in connection with an underwritten “block trade”) after the date that
the Shelf Takedown Notice has been delivered. Any Potential Takedown
Participant’s request to participate in an Underwritten Shelf Takedown shall be
binding on the Potential

 

- 10 -



--------------------------------------------------------------------------------

  Takedown Participant; provided, that each such Potential Takedown Participant
that elects to participate may condition its participation on the Underwritten
Shelf Takedown being completed within 10 Business Days of its acceptance at a
price per share (after giving effect to any underwriters’ discounts or
commissions) to such Potential Takedown Participant of not less than 90 percent
(or such lesser percentage specified by such Potential Takedown Participant) of
the closing price for the shares on their principal trading market on the
Business Day immediately prior to such Potential Takedown Participant’s election
to participate (the “Participation Conditions”). Notwithstanding the delivery of
any Shelf Takedown Notice, but subject to the Participation Conditions (to the
extent applicable), all determinations as to whether to complete any
Underwritten Shelf Takedown and as to the timing, manner, price and other terms
of any Underwritten Shelf Takedown contemplated by this Section 3.2.5 shall be
determined by the participating Holders holding a majority of the Registrable
Securities then held by such Holders; provided that if such Underwritten Shelf
Takedown is to be completed and subject to the Participation Conditions (to the
extent applicable), each Potential Takedown Participant’s Pro Rata Portion shall
be included in such Underwritten Shelf Takedown if such Potential Takedown
Participant has complied with the requirements set forth in this Section 3.2.5.

 

  (c)

The Company shall not be obligated to take any action to effect any Underwritten
Shelf Takedown if a Demand Registration or an Underwritten Shelf Takedown was
consummated within the preceding 90 days (unless otherwise consented to by the
Company).

Section 3.2.6.    Priority of Securities Sold Pursuant to Shelf Takedowns. If
the managing underwriter or underwriters of a proposed Underwritten Shelf
Takedown pursuant to Section 3.2.5 advise the Company in writing that, in its or
their opinion, the number of securities requested to be included in the proposed
Underwritten Shelf Takedown exceeds the number that can be sold in such
Underwritten Shelf Takedown without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the number of Registrable Securities to be
included in such offering shall be (i) first, allocated to each Holder that has
requested to participate in such Underwritten Shelf Takedown an amount equal to
a number of such shares equal to such Holder’s Pro Rata Portion (provided that
any Registrable Securities thereby allocated to a Holder that exceed the number
of such Registrable Securities that such Holder desires to include shall be
reallocated among the remaining requesting Holders who desire to include
Registrable Securities in a like manner) and (ii) second, and only if all the
securities referred to in clause (i) have been included, the number of other
securities for other holders that, in the opinion of such managing underwriter
or underwriters, can be sold without having such adverse effect.

Section 3.2.7.    Distribution Rights. In the event that a Holder elects to
request a Registration or participate in an Underwritten Shelf Takedown pursuant
to this Section 3.2 in

 

- 11 -



--------------------------------------------------------------------------------

connection with a distribution of Registrable Securities to its partners or
members, the Registration shall provide for resale or participation by such
partners or members, if requested by such Holder.

Section 3.3.    Piggyback Registration.

Section 3.3.1.    Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
for its own account or for the account of any other Persons (other than (i) a
Registration on Form S-4 or Form S-8 or any successor form to such form, (ii) a
Registration of securities solely relating to an offering and sale to employees
or directors of the Company or its subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement or (iii) a Registration under
Sections 3.1 and 3.2 (except with respect to Existing RRA Holders of Registrable
Securities to whom the rights in this paragraph shall apply)), then, as soon as
practicable (but in no event less than 10 Business Days prior to the proposed
date of filing of such Registration Statement or, in the case of a Public
Offering under a Shelf Registration Statement, the anticipated pricing or trade
date), the Company shall give written notice (a “Piggyback Notice”) of such
proposed filing or Public Offering to all Holders of Registrable Securities and
all Existing RRA Holders of Registrable Securities, and such Piggyback Notice
shall offer the Holders of Registrable Securities and Existing RRA Holders of
Registrable Securities the opportunity to register under such Registration
Statement, or to sell in such Public Offering, such number of Registrable
Securities as each such Holder of Registrable Securities and Existing RRA
Holders of Registrable Securities may request in writing (a “Piggyback
Registration”). Subject to Section 3.3.2, the Company shall include in such
Registration Statement or in such Public Offering as applicable, all such
Registrable Securities and Existing RRA Registrable Securities that are
requested to be included therein within five Business Days after the receipt by
such Holder of any such notice; provided, however, that if at any time after
giving written notice of its intention to register or sell any securities and
prior to the effective date of the Registration Statement filed in connection
with such Registration, or the pricing or trade date of a Public Offering under
a Shelf Registration Statement, the Company determines for any reason not to
register or sell or to delay the Registration or sale of such securities, the
Company shall give written notice of such determination to each such Holder of
Registrable Securities and Existing RRA Holders of Registrable Securities who
requested to register securities and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities and Existing RRA Registrable
Securities in connection with such Registration or Public Offering (but not from
its obligation to pay the Registration Expenses in connection therewith),
without prejudice, however, to the rights of any Holders entitled to request
that such Registration or sale be effected as a Demand Registration under
Section 3.1 or an Underwritten Shelf Takedown under Section 3.2, as the case may
be, and (ii) in the case of a determination to delay Registration or sale, in
the absence of a request for a Demand Registration or an Underwritten Shelf
Takedown, as the case may be, shall be permitted to delay registering or selling
any Registrable Securities and Existing RRA Registrable Securities, for the same
period as the delay in registering or selling such other securities. If the
offering pursuant to such Registration Statement or Public Offering is an
Underwritten Public Offering, then Section 3.5 hereof shall apply. If the
offering pursuant to such Registration Statement or Public Offering is to be on
any other basis, then each Holder making a request for a Piggyback Registration
pursuant to this Section 3.3.1 shall, and the Company shall make such
arrangements so that each such Holder may, participate in such offering on such
basis. Any Holder shall have the right to

 

- 12 -



--------------------------------------------------------------------------------

withdraw all or part of its request for inclusion of its Registrable Securities
in a Piggyback Registration by giving written notice to the Company of its
request to withdraw.

Section 3.3.2.    Priority of Piggyback Registration. If the managing
underwriter or underwriters of any proposed offering of Registrable Securities
included in a Piggyback Registration informs the Company and the participating
Holders and Existing RRA Holders of Registrable Securities in writing that, in
its or their opinion, the number of securities that such Holders, Existing RRA
Holders of Registrable Securities and any other Persons intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, then the
securities to be included in such Registration shall be (i) first, 100 percent
of the securities that the Company proposes to sell and Primary Shares to the
full extent requested for inclusion by the holders thereof, (ii) second, and
only if all the securities referred to in clause (i) have been included, the
number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect,
with such number to be allocated to each other Holder and Existing RRA Holder of
Registrable Securities that has requested to participate in such Piggyback
Registration an amount equal to a number of such shares equal to such Holder’s
Pro Rata Portion (provided that any Registrable Securities thereby allocated to
a Holder or Existing RRA Holder of Registrable Securities that exceed the number
of such Registrable Securities that such Holder or Existing RRA Holder of
Registrable Securities desires to include shall be reallocated among the
remaining requesting Holders and Existing RRA Holders of Registrable Securities
who desire to include Registrable Securities or Existing RRA Registrable
Securities in a like manner), and (iii) third, and only if all of the
Registrable Securities and Existing RRA Registrable Securities referred to in
clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Piggyback Registration that, in the opinion of
such managing underwriter or underwriters, can be sold without having such
adverse effect.

Section 3.3.3.    No Effect on Other Registrations. No Registration of
Registrable Securities effected pursuant to a request under this Section 3.3
shall be deemed to have been effected pursuant to Sections 3.1 and 3.2 or shall
relieve the Company of its obligations under Sections 3.1 and 3.2.

Section 3.4.    Lock-Up Agreements. In connection with each Registration or sale
of Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as an
Underwritten Public Offering, each Holder agrees, if requested, to become bound
by and to execute and deliver a lock-up agreement with the underwriter(s) of
such Underwritten Public Offering restricting such Holder’s right to
(a) Transfer, directly or indirectly, any Registrable Securities or (b) enter
into any swap or other arrangement that transfers to another any of the economic
consequences of ownership of Registrable Securities during the period commencing
on the date of the final Prospectus relating to the Underwritten Public Offering
and ending on the date specified by the underwriters (such period not to exceed
90 days). Any lockup release applicable to any Stockholder shall be provided to
all other Stockholders on a pro rata basis based on the number of Registrable
Securities then held by such Stockholder. The terms of such lock-up agreements
shall be negotiated among the Stockholders, the Company and the underwriters and
shall include customary carve-outs from the restrictions on Transfer set forth
therein. Notwithstanding the foregoing, such lock-up agreement shall not apply
to (i) distributions-in-kind to any Holder’s

 

- 13 -



--------------------------------------------------------------------------------

partners or members or (ii) Transfers to Affiliates, but only if, in each case
(clauses (i) and (ii)), such transferees agree to be bound by the restrictions
set forth therein. Requirements. In connection with the Company’s obligations
under Sections 3.1, 3.2 and 3.3, the Company shall use its reasonable best
efforts to effect such Registration and to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company shall:

 

  (a)

as promptly as practicable prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to the Holders of the Registrable Securities
covered by such Registration Statement, copies of all documents prepared to be
filed, which documents shall be subject to the review of such underwriters and
such Holders and their respective counsel, (y) make such changes in such
documents concerning the Holders prior to the filing thereof as such Holders, or
their counsel, may reasonably request and (z) except in the case of a
Registration under Section 3.3, not file any Registration Statement or
Prospectus or amendments or supplements thereto to which any Holder or the
underwriters, if any, shall reasonably object;

 

  (b)

prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement and supplements to the Prospectus as may be
(x) reasonably requested by any Holder with Registrable Securities covered by
such Registration Statement, (y) reasonably requested by any participating
Holder (to the extent such request relates to information relating to such
Holder), or (z) necessary to keep such Registration Statement effective for the
period of time required by this Agreement, and comply with provisions of the
applicable securities laws with respect to the sale or other disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

 

  (c)

notify the participating Holders and the managing underwriter or underwriters,
if any, and (if requested) confirm such notice in writing and provide copies of
the relevant documents, as soon as reasonably practicable after notice thereof
is received by the Company (a) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective, and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (b) of any
written comments by the SEC, or any request by the SEC or other federal or state
governmental authority for amendments or supplements to such Registration
Statement or

 

- 14 -



--------------------------------------------------------------------------------

  such Prospectus, or for additional information (whether before or after the
effective date of the Registration Statement) or any other correspondence with
the SEC relating to, or which may affect, the Registration, (c) of the issuance
by the SEC of any stop order suspending the effectiveness of such Registration
Statement or any order by the SEC or any other regulatory authority preventing
or suspending the use of any preliminary or final Prospectus or the initiation
or threatening of any proceedings for such purposes, (d) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects and (e) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

  (d)

promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement or Prospectus in order
to comply with the Securities Act and, as promptly as reasonably practicable
thereafter, prepare and file with the SEC, and furnish without charge to the
selling Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement or Prospectus, which
shall correct such misstatement or omission or effect such compliance;

 

  (e)

to the extent the Company is eligible under the relevant provisions of Rule 430B
under the Securities Act, if the Company files any Shelf Registration Statement,
the Company shall include in such Shelf Registration Statement such disclosures
as may be required by Rule 430B under the Securities Act (referring to the
unnamed selling security holders in a generic manner by identifying the initial
offering of the securities to the Holders) in order to ensure that the Holders
may be added to such Shelf Registration Statement at a later time through the
filing of a Prospectus supplement rather than a post-effective amendment;

 

- 15 -



--------------------------------------------------------------------------------

  (f)

use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus;

 

  (g)

promptly incorporate in a Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment such information as the managing underwriter or
underwriters and the Holders of a majority of Registrable Securities covered by
the applicable Registration Statement agree should be included therein relating
to the plan of distribution with respect to such Registrable Securities; and
make all required filings of such Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement,
Issuer Free Writing Prospectus or post-effective amendment;

 

  (h)

furnish to each selling Holder and each underwriter, if any, without charge, as
many conformed copies as such Holder or underwriter may reasonably request of
the applicable Registration Statement and any amendment or post-effective
amendment or supplement thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

  (i)

deliver to each selling Holder and each underwriter, if any, without charge, as
many copies of the applicable Prospectus (including each preliminary Prospectus)
and any amendment or supplement thereto and such other documents as such Holder
or underwriter may reasonably request in order to facilitate the disposition of
the Registrable Securities by such Holder or underwriter (it being understood
that the Company shall consent to the use of such Prospectus or any amendment or
supplement thereto by each of the selling Holders and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus or any amendment or supplement thereto);

 

  (j)

on or prior to the date on which the applicable Registration Statement becomes
effective, use its reasonable best efforts to register or qualify, and cooperate
with the selling Holders, the managing underwriter or underwriters, if any, and
their respective counsel, in connection with the Registration or qualification
of such Registrable Securities for offer and sale under the securities or “Blue
Sky” laws of each state and other jurisdiction as any such selling Holder or
managing underwriter or underwriters, if any, or their respective counsel
reasonably request in writing and do any and all other acts or things reasonably
necessary or advisable to keep such Registration or qualification in effect for
such period as required by

 

- 16 -



--------------------------------------------------------------------------------

  Section 3.1 or Section 3.2, as applicable, provided that the Company shall not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or to take any action which would subject it to taxation
or general service of process in any such jurisdiction where it is not then so
subject;

 

  (k)

cooperate with the selling Holders and the managing underwriter or underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriters may request prior to any
sale of Registrable Securities to the underwriters;

 

  (l)

use its reasonable best efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

 

  (m)

not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company (in the
case of a Registration Statement);

 

  (n)

make such representations and warranties to the Holders being registered, and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in public offerings similar to the offering then
being undertaken;

 

  (o)

enter into such customary agreements (including underwriting and indemnification
agreements) and take all such other actions as the Holders of a majority of
Registrable Securities covered by the applicable Registration Statement or the
managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;

 

  (p)

obtain for delivery to the selling Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the most recent effective date of the Registration Statement or, in the event of
an Underwritten Public Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably

 

- 17 -



--------------------------------------------------------------------------------

  satisfactory to such Holders or underwriters, as the case may be, and their
respective counsel;

 

  (q)

in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
included in such Registration or sale, a comfort letter from the Company’s
independent certified public accountants or independent auditors (and, if
necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

 

  (r)

cooperate with each seller of Registrable Securities and each underwriter, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

  (s)

use its reasonable best efforts to comply with all applicable securities laws
and, if a Registration Statement was filed, make available to its security
holders, as soon as reasonably practicable, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder;

 

  (t)

provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

 

  (u)

use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Company’s equity securities are then listed or quoted and on
each inter-dealer quotation system on which any of the Company’s equity
securities are then quoted;

 

  (v)

make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by a representative appointed by the Holders of a
majority of Registrable Securities covered by the applicable Registration
Statement, by any underwriter participating in any disposition to be effected
pursuant to such Registration Statement and by any attorney, accountant or other
agent retained

 

- 18 -



--------------------------------------------------------------------------------

  by such Holders or any such underwriter, all pertinent financial and other
records and pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection with such
Registration Statement; provided, however, that any such Person gaining access
to information regarding the Company pursuant to this
Section 3.4.2(v) shall agree to hold in strict confidence and shall not make any
disclosure or use any information regarding the Company that the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (a) the release of such information is requested or
required (by deposition, interrogatory, requests for information or documents by
a governmental entity, subpoena or similar process), (b) disclosure of such
information, in the opinion of counsel to such Person, is otherwise required by
law (including in connection with the sale of Registrable Securities), (c) such
information is or becomes publicly known other than through a breach of this or
any other agreement of which such Person has knowledge, (d) such information is
or becomes available to such Person on a non-confidential basis from a source
other than the Company or (e) such information is independently developed by
such Person;

 

  (w)

in the case of an Underwritten Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

 

  (x)

take no direct or indirect action prohibited by Regulation M under the Exchange
Act;

 

  (y)

take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any Registration complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

- 19 -



--------------------------------------------------------------------------------

  (z)

take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.4.3.    Company Information Requests. The Company may require each
seller of Registrable Securities as to which any Registration or sale is being
effected to furnish to the Company such information regarding the distribution
of such securities and such other information relating to such Holder and its
ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of any such Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Holder agrees to furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.

Section 3.4.4.    Discontinuing Registration. Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3.4.2(d), such Holder will discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3.4.2(d), or until such Holder is advised in writing by
the Company that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated by
reference in the Prospectus, or any amendments or supplements thereto, and if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended Prospectus contemplated by Section 3.4.2(d) or is
advised in writing by the Company that the use of the Prospectus may be resumed.

Section 3.5.    Underwritten Offerings.

Section 3.5.1.    Shelf and Demand Registrations. If requested by the
underwriters for any Underwritten Public Offering, pursuant to a Registration or
sale under Sections 3.1 or 3.2, the Company shall enter into an underwriting
agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, the Holders of a majority of
Registrable Securities covered by the applicable Registration Statement and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 3.9 of this Agreement. The Holders of the Registrable
Securities proposed to be distributed by such underwriters shall cooperate with
the Company in the negotiation of the underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof, and such Holders shall complete and execute all questionnaires, powers
of attorney and other documents

 

- 20 -



--------------------------------------------------------------------------------

reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. Such underwriting agreement shall: (i) contain such
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Holders as are customarily made by
issuers to selling stockholders in public offerings similar to the applicable
offering; and (ii) provide that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also shall be
conditions precedent to the obligations of such Holders. Any such Holder shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters other than representations, warranties or
agreements regarding such Holder, such Holder’s title to the Registrable
Securities, such Holder’s intended method of distribution and any other
representations required to be made in the Registration Statement regarding such
Holder under applicable law, and the aggregate amount of the liability of such
Holder under such agreement shall not exceed the net proceeds received by such
Holder from such offering.

Section 3.5.2.    Piggyback Registrations. If the Company proposes to register
or sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration or sale all the
Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration or sale. The Holders of Registrable Securities to be distributed by
such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters and shall complete and execute all questionnaires,
powers of attorney and other documents reasonably requested by the underwriters
and required under the terms of such underwriting arrangements. Such
underwriting agreement shall: (i) contain such representations and warranties
by, and the other agreements on the part of, the Company to and for the benefit
of such Holders as are customarily made by issuers to selling stockholders in
secondary public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such Holders.
Any such Holder shall not be required to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities, such Holder’s intended method of
distribution and any other representations required to be made in the
Registration Statement regarding such Holder under applicable law, and the
aggregate amount of the liability of such Holder shall not exceed the net
proceeds received by such Holder from such offering.

Section 3.5.3.    Selection of Underwriters; Selection of Counsel. In the case
of an Underwritten Public Offering under Section 3.1 or 3.2, the managing
underwriter or underwriters to administer the offering shall be determined by
the Holders of a majority of Registrable Securities and Existing RRA Registrable
Securities covered by the applicable Registration Statement; provided that such
underwriter or underwriters shall be reasonably acceptable to the Company. In
the case of an Underwritten Public Offering under Section 3.3, the managing
underwriter or underwriters to administer the offering shall be determined by
the Company. In the case of an Underwritten Public Offering under Section 3.1,
3.2 or 3.3, counsel to the Holders shall be selected

 

- 21 -



--------------------------------------------------------------------------------

by the Holders of a majority of Registrable Securities and Existing RRA
Registrable Securities covered by the applicable Registration Statement.

Section 3.6.    No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries shall hereafter enter into, and neither the Company nor any of its
subsidiaries is currently a party to, any agreement with respect to its
securities that prevents the Company from complying with the rights granted to
the Holders by this Agreement.

Section 3.7.    Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system, (viii) all reasonable fees and
disbursements of one legal counsel for the selling Holders, (ix) any reasonable
fees and disbursements of underwriters customarily paid by issuers or sellers of
securities, (x) all fees and expenses incurred in connection with the
distribution or Transfer of Registrable Securities to or by a Holder or its
Permitted Transferees in connection with a Public Offering, (xi) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration or sale, (xii) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties) and (xiii) all expenses related to the
“road show” for any Underwritten Public Offering, including the reasonable
out-of-pocket expenses of the Holders and underwriters, if so requested. All
such expenses are referred to herein as “Registration Expenses”. The Company
shall not be required to pay (x) any fees and disbursements to underwriters not
customarily paid by the issuers of securities in an offering similar to the
applicable offering, including underwriting discounts and commissions and
transfer taxes, if any, attributable to the sale of Registrable Securities or
(y) any fees or expenses of any counsel retained by a Holder other than as
contemplated by clause (viii) above.

Section 3.8.    Marketability. Upon the first anniversary of the Effective Date,
the Company will (i) use best efforts to cause all such Registrable Securities
to be listed on each securities exchange on which similar securities issued by
the Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA, (ii) comply (and continue to comply) with the
requirements of any self-regulatory organization applicable to the Company,
including without limitation all corporate

 

- 22 -



--------------------------------------------------------------------------------

governance requirements and (iii) take all other actions as may be reasonably
requested by the Holders to cause the Registrable Securities to be transferable.

Section 3.9.    Indemnification.

Section 3.9.1.    Indemnification by the Company. The Company shall indemnify
and hold harmless, to the full extent permitted by law, each Holder, each
shareholder, member, limited or general partner of such Holder, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses and any indemnity and contribution payments
made to underwriters ) (each, a “Loss” and collectively “Losses”) arising out of
or based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Securities
are registered or sold under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein) or any
other disclosure document produced by or on behalf of the Company or any of its
subsidiaries including any report and other document filed under the Exchange
Act, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or (iii) any violation
or alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation applicable to the Company or any
of its subsidiaries and relating to action or inaction in connection with any
such registration, disclosure document or other document or report; provided,
that no selling Holder shall be entitled to indemnification pursuant to this
Section 3.9.1 in respect of any untrue statement or omission contained in any
information relating to such selling Holder furnished in writing by such selling
Holder to the Company specifically for inclusion in a Registration Statement and
used by the Company in conformity therewith (such information “Selling
Stockholder Information”) that has not been corrected in a subsequent writing
prior to or concurrently with the sale of the Registrable Securities to the
Person asserting the claim. This indemnity shall be in addition to any liability
the Company may otherwise have. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder or
any indemnified party and shall survive the Transfer of such securities by such
Holder and regardless of any indemnity agreed to in the underwriting agreement
that is less favorable to the Holders. The Company shall also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above (with appropriate
modification) with respect to the indemnification of the indemnified parties.

Section 3.9.2.    Indemnification by the Selling Holders. Each selling Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act) from and against any Losses resulting from

 

- 23 -



--------------------------------------------------------------------------------

(i) any untrue statement of a material fact in any Registration Statement under
which such Registrable Securities were registered or sold under the Securities
Act (including any final, preliminary or summary Prospectus contained therein or
any amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in such selling Holder’s Selling Stockholder Information and has not
been corrected in a subsequent writing prior to or concurrently with the sale of
the Registrable Securities to the Person asserting the claim. In no event shall
the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder from the sale of its Registrable Securities in the offering giving rise
to such indemnification obligation less any amounts paid by such Holder pursuant
to Section 3.9.4 and any amounts paid by such Holder as a result of liabilities
incurred under the underwriting agreement, if any, related to such sale.

Section 3.9.3.    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or expenses, (ii) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, (iii) the indemnified
party has reasonably concluded (based upon advice of its counsel) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(iv) in the reasonable judgment of any such Person (based upon advice of its
counsel) a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If the indemnifying party assumes the defense, the indemnifying
party shall not have the right to settle such action without the consent of the
indemnified party. No indemnifying party shall consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
without the prior written consent of such indemnified party. If such defense is
not assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent, but such consent may not be unreasonably withheld. It is understood
that the indemnifying party or parties shall not, except as specifically set
forth in this Section 3.9.3, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements or other charges of more than one separate firm admitted to
practice

 

- 24 -



--------------------------------------------------------------------------------

in such jurisdiction at any one time unless (x) the employment of more than one
counsel has been authorized in writing by the indemnifying party or parties,
(y) an indemnified party has reasonably concluded (based on the advice of
counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

Section 3.9.4.    Contribution. If for any reason the indemnification provided
for in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in
Section 3.9.1 and Section 3.9.2), then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such Loss
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party or parties on the
other hand in connection with the acts, statements or omissions that resulted in
such Losses, as well as any other relevant equitable considerations. In
connection with any Registration Statement filed with the SEC by the Company,
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other hand shall be determined by reference to, among other things,
whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.9.4 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this
Section 3.9.4. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 3.9.1 and 3.9.2 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.

Notwithstanding the provisions of this Section 3.9.4, in connection with any
Registration Statement filed by the Company, a selling Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such holder from the sale of its Registrable Securities in
the offering giving rise to such contribution obligation less any amounts paid
by such Holder pursuant to Section 3.9.2 and any amounts paid by such Holder as
a result of liabilities incurred under the underwriting agreement, if any,
related to such sale. If indemnification is available under this Section 3.9,
the indemnifying parties shall indemnify each indemnified party to the full
extent provided in Sections 3.9.1 and 3.9.2 hereof without regard to the
provisions of this Section 3.9.4. The remedies provided for in this Section 3.9
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any indemnified party at law or in equity.

Section 3.10.    Rules 144 and 144A and Regulation S. The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and

 

- 25 -



--------------------------------------------------------------------------------

regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of any Holder, make publicly
available such necessary information for so long as necessary to permit sales
that would otherwise be permitted by this Agreement pursuant to Rule 144, Rule
144A or Regulation S under the Securities Act, as such rules may be amended from
time to time or any similar rule or regulation hereafter adopted by the SEC),
and it will take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable such Holder to sell
Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

Section 3.11.    Existing Registration Statements. Notwithstanding anything
herein to the contrary and subject to applicable law and regulation, the Company
may satisfy any obligation hereunder to file a Registration Statement or to have
a Registration Statement become effective by a specified date by designating, by
notice to the Holders, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be amended or, subject to
applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify as selling stockholders
those Holders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement. To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements, by or at a specified time and
the Company has, in lieu of then filing such Registration Statements or having
such Registration Statements become effective, designated a previously filed or
effective Registration Statement as the relevant Registration Statement for such
purposes, in accordance with the preceding sentence, such references shall be
construed to refer to such designated Registration Statement, as amended or
supplemented in the manner contemplated by the immediately preceding sentence.

ARTICLE IV

MISCELLANEOUS

Section 4.1.    Authority; Effect. Each party hereto represents and warrants to
and agrees with each other party hereto that (a) the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which such party’s assets are
bound and (b) this Agreement constitutes a legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms,
except to the extent that the enforcement of the rights and remedies created
hereby is subject to (i) bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
generally and (ii) general principles of equity. This Agreement does not, and
shall not be construed to, give rise to the creation of a partnership among any
of the parties hereto, or to constitute any of such parties members of a joint
venture or other association.

 

- 26 -



--------------------------------------------------------------------------------

Section 4.2.    Notices. Any notices, requests, demands and other communications
that may or are required to be given hereunder by any party to another shall be
deemed to have been duly given if (i) personally delivered or delivered by
facsimile, when received, (ii) sent by U.S. Express Mail or recognized overnight
courier, on the second following business day (or third following business day
if mailed outside the United States) or (iii) delivered by electronic mail, when
received:

If to the Company to:

TPG RE Finance Trust, Inc.

888 Seventh Avenue

New York, NY 10106

Attention: Deborah Ginsberg

Facsimile: (212) 601-7400

Email:       [Redacted]

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Sophia Hudson, P.C.

    

   Michael Brueck, P.C.

    

   Marshall Shaffer

Facsimile: (212) 446-6460

Email:       [Redacted]

    

   [Redacted]

    

   [Redacted]

If to Starwood to:

PE Holder, L.L.C.

591 West Putnam Avenue

Greenwich, Connecticut 06830

  Attention:

Ethan Bing

    

Ellis Rinaldi

  Phone:

(203) 422.7700

  Email:

[Redacted]

    

[Redacted]

with a copy to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

  Attention:

Michael A. Gordon

    

J. Gerard Cummins

 

- 27 -



--------------------------------------------------------------------------------

  Facsimile:

(212) 839-5599

  Email:

[Redacted]

    

[Redacted]

If to any other Holder, to them at the address set forth in the stock record
book of the Company.

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
Business Days after being sent by overnight courier. Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.

Section 4.3.    Termination and Effect of Termination. This Agreement shall
terminate upon the date on which no Holder holds any Registrable Securities,
except for the provisions of Sections 3.9 and 3.10, which shall survive any such
termination. No termination under this Agreement shall relieve any Person of
liability for breach or Registration Expenses incurred prior to termination. In
the event this Agreement is terminated, each Person entitled to indemnification
rights pursuant to Section 3.9 hereof shall retain such indemnification rights
with respect to any matter that (i) may be an indemnified liability thereunder
and (ii) occurred prior to such termination.

Section 4.4.    Permitted Transferees. The rights of a Holder hereunder may be
assigned to (i) an Affiliate of such Holder or (ii) to any other Person (but
only with all related obligations as set forth below), in the case of clause
(ii), in connection with a Transfer (to the extent permitted pursuant to the
instruments governing such Registrable Securities) of a total number of Warrant
Shares and Warrants exercisable for at least 33% of the Warrant Shares for which
Warrants issued or to be issued under the Warrant Agreement could be exercised
(any such Person in clause (i) or (ii), a “Permitted Transferee”). Without
prejudice to any other or similar conditions imposed hereunder with respect to
any such Transfer, no assignment permitted under the terms of this Section 4.4
will be effective unless the Permitted Transferee to which the assignment is
being made, if not a Holder, has delivered to the Company a written
acknowledgment and agreement in form and substance reasonably satisfactory to
the Company that the Permitted Transferee will be bound by, and will be a party
to, this Agreement and be subject to this Agreement as a “Holder”. A Permitted
Transferee to whom rights are transferred pursuant to this Section 4.4 may not
again transfer those rights to any other Person, other than as provided in this
Section 4.4.

Section 4.5.    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

- 28 -



--------------------------------------------------------------------------------

Section 4.6.    Amendments. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and the Holders of a majority of Registrable Securities under this
Agreement on such date, notice of which has been provided to all Holders of
Registrable Securities not party thereto pursuant to the provisions of
Section 4.2 hereof. Each such amendment, modification, extension or termination
shall be binding upon each party hereto. In addition, each party hereto may
waive any right hereunder by an instrument in writing signed by such party.

Section 4.7.    Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 4.8.    Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the Southern District of the State of
New York in the Borough of Manhattan for the purpose of any action, claim, cause
of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof, (b) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, and agrees not to allow any of its
subsidiaries to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such proceeding brought in one of the above-named courts is
improper, or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court and (c) hereby agrees not to commence or
maintain any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof or thereof other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation to any court other than one of the above-named
courts whether on the grounds of inconvenient forum or otherwise.
Notwithstanding the foregoing, to the extent that any party hereto is or becomes
a party in any litigation in connection with which it may assert indemnification
rights set forth in this Agreement, the court in which such litigation is being
heard shall be deemed to be included in clause (a) above. Notwithstanding the
foregoing, any party to this Agreement may commence and maintain an action to
enforce a judgment of any of the above-named courts in any court of competent
jurisdiction. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by New York law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 4.2 hereof is reasonably calculated to
give actual notice.

Section 4.9.    WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND
UNDERSTAND THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE

 

- 29 -



--------------------------------------------------------------------------------

CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY. THE PARTIES INTEND THIS WAIVER
OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS POSSIBLE.

Section 4.10.    Merger; Binding Effect, Etc. This Agreement (together with the
Investment Agreement) constitutes the entire agreement of the parties with
respect to its subject matter, supersedes all prior or contemporaneous oral or
written agreements or discussions with respect to such subject matter, and is
binding upon and will inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Holder or any other party
hereto may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing will be null and void.

Section 4.11.    Counterparts. This Agreement may be executed by the parties to
this Agreement on any number of separate counterparts (including by facsimile),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

Section 4.12.    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 4.13.    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, each party to this Agreement covenants, agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement will be had against any
former, current or future, direct or indirect director, officer, employee, agent
or Affiliate of a Holder, any former, current or future, direct or indirect
holder of any equity interests or securities of a Holder (whether such Holder is
a limited or general partner, member, stockholder or otherwise), any former,
current or future assignee of a Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder, Affiliate, controlling person, representative or assignee of any of
the foregoing (collectively, the “No Recourse Persons”), as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever will attach to, be
imposed on or otherwise be incurred by any No Recourse Person for any obligation
of any Holder under this Agreement or any documents or instruments delivered in

 

- 30 -



--------------------------------------------------------------------------------

connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

[Signature pages follow]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first above written.

 

COMPANY:      TPG RE FINANCE TRUST, INC.      By:        /s/ Matthew Coleman   
     Name:      Matthew Coleman         Title:      Vice President STOCKHOLDER:
     PE HOLDER, L.L.C.      By:        /s/ Ethan Bing         Name:      Ethan
Bing         Title:      MD

[Signature Page to Registration Rights Agreement]